EXHIBIT 10.15

OFFICE LEASE

 

Lease dated August 31, 2017, between D&S Capital Real Estate III, LLC, a New
York limited liability company (“Landlord”) and Synacor, Inc., a Delaware
corporation (“Tenant”).

Article 1. Basic Terms and Definitions

1.1Broker.  Cushman & Wakefield/Pyramid Brokerage Company.

1.2

Business Days.  All days excluding Saturdays, Sundays, and holidays observed by
the State of New York and the federal government of the United States.

1.3

Common Areas.   The Land and all portions of the Building not intended as
leasable area, including, without limitation, the parking areas, the lobby,
public corridors and equipment rooms.

1.4

Fixed Rent.  $546,842.00 per annum for the first Lease Year; $557,778.84 per
annum for the second Lease Year; $568,934.42 per annum for the third Lease Year;
$580,313.11 per annum for the first Lease Year of the Option Term; $591,919.37
per annum for the second Lease Year of Option Term;  $603,757.76 per annum for
the third Lease Year of the Option Term; $615,832.92 per annum for the fourth
Lease Year of Option Term; and $628,149.58 per annum for the fifth Lease Year of
the Option Term . Fixed Rent shall include all costs and expenses, except for
electricity which shall be addressed in Article 6 below.  

1.5Landlord’s Work.  The work, if any, described on Exhibit B to this Lease.

1.6Notice Address.

 

(a)

Landlord.  50 Lakefront Boulevard, Suite 103, Buffalo, New York 14202.

 

 

(b)

Tenant.  40 La Riviere Drive, Suite 300, Buffalo, New York 14202.

1.7

Premises.  The portion of the Third Floor shown on Exhibit A to this Lease in
the building at 40 La Riviere Drive, Buffalo, New York (“Building”) on the land
also described on Exhibit A “Land”.  

1.8Property.  The Building and the Land.

1.9

Tenant’s Share.  29.96 % which is the number of rentable square feet in the
Premises divided by the number of rentable square feet in the Building.

--------------------------------------------------------------------------------

1.10

Term.  The period commencing on December 1, 2018 (“Commencement Date”) and
ending on the date (“Expiration Date”) which is the earlier of (i) the last day
of the month which occurs on the third anniversary of the day immediately
preceding the Commencement Date (“Fixed Expiration Date”); and (ii) the date
this lease is terminated pursuant to this Lease, if applicable (“Earlier
Expiration Date”).   Provided Tenant is in good standing under this Lease, the
Tenant shall have one five (5) year renewal option (“Option Term”), which option
must be exercised in writing to Landlord no fewer than twelve (12) months prior
to the Expiration Date.  Tenant shall be deemed to have waived its renewal
option(s) should it fail to provide written notice of its renewal of this Lease.

1.11

Security Deposit.  None.

1.12

Lease Year.  The period of one (1) year between the Commencement Date and the
first anniversary of the Commencement Date, and thereafter the term shall refer
to each similar one (1) year period commencing with an anniversary of the
Commencement Date and ending with the last day of the one (1) year period
following that date.

1.13

Certain Definitions.   Any reference in this lease to (a) “legal action”
includes any suit, proceeding or other legal arbitration or administrative
process; (b) “person” includes any individual or entity; and (c) “this lease”,
includes Landlord’s Rules & Regulations and the Exhibits to this Lease.

Article 2. Demise; Rent

2.1

Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord, the
Premises, for the Term, at the Rent and on the other terms of this lease.

 

2.2

Tenant shall pay to the Landlord the Rent, without notice, deduction or setoff,
in lawful money of the United States of America, by Tenant’s check or another
method approved by Landlord, at Landlord’s Notice Address or another address
Landlord designates, and as provided in this lease.  The Fixed Rent shall be
paid in equal monthly installments, in advance, on the first day of each
calendar month during the Term.  If the Commencement Date is not the first day
of a month, the Fixed Rent for the month in which the Commencement Date occurs
shall be apportioned according to the number of days in that month. All sums,
other than Fixed Rent, payable by Tenant to Landlord under this lease, are
considered additional rent (and the Fixed Rent and all additional rent are
collectively called the “Rent”). Landlord’s delay in rendering, or failure to
render, any statement required to be rendered by Landlord for any Rent for any
period shall not waive Landlord’s right to render a statement or collect Rent
for that or any subsequent period. The rendering of an incorrect statement shall
not waive Landlord’s right to render a corrected statement for the period
covered by the incorrect statement and collect the correct amount of Rent.

--------------------------------------------------------------------------------

2.3

If, at any point during the Term of this Lease, following the Commencement Date,
the real property taxes for the Property are increased as a result of a
re-assessment by the City of Buffalo, the Tenant shall be responsible for
payment of the Tenant’s Share of the increase in real property taxes from the
preceding year, as Additional Rent. Tenant shall tender payment to Landlord
within twenty (20) days of Tenant’s receipt of Landlord’s written invoice for
the same.

 

Article 3.Permitted Use; Access

3.1

Tenant shall use the Premises only for office use (the “Permitted Use”),
subject, however, to the provisions of this lease.

 

3.2

Tenant shall not (a) use any part of the Premises in violation of this lease or
the certificate of occupancy for the Premises or the Building (Landlord
represents, however, that the Premises may be used for the Permitted Use); (b)
cause waste to the Premises; (c) place any sign or other item outside the
Premises or the Building, or on any window or door of the Premises or in the
Premises if  it can be seen from outside the Premises, except for (i) a Building
standard identification sign on Tenant’s entrance door, (ii) Building standard
window coverings, (iii) a Building standard identification sign in the lobby of
the Building, and (v) a sign on the exterior of the Building, subject to the
approval of the City of Buffalo (the foregoing signs shall be installed at
Tenant’s sole expense).

 

3.3

Tenant shall comply with the existing rules and regulations of the Building
attached to this lease as Exhibit C, and any future rules and regulations
adopted by Landlord in connection with the operation of, and construction work
within, the Building which do not materially adversely affect Tenant’s rights
under this lease or impose material financial responsibility on Tenant
(collectively, “Landlord’s Regulations”), ten (10) Business Days prior notice of
which shall be given to Tenant.  Landlord is not required to enforce Landlord’s
Regulations or any other lease. Landlord’s failure to enforce Landlord’s
Regulations against Tenant or any other occupant of the Building shall not be
considered a waiver of Landlord’s Regulations.  Landlord shall not, however,
enforce Landlord’s Regulations against Tenant in a discriminatory manner.  If
there is any inconsistency between this lease and Landlord’s Regulations, this
lease shall control.

 

3.4

Subject to any reasonable security procedures that may be instituted by Landlord
from time to time, Tenant shall have access to the Building, the Premises and
the parking areas twenty-four (24) hours per day, seven (7) days per week and
fifty-two (52) weeks per year.

Article 4.Condition of the Premises; Landlord’s Work

--------------------------------------------------------------------------------

4.1

Tenant has examined the Premises and (a) Tenant shall accept possession of the
Premises in its “AS IS” condition on the Commencement Date, subject to normal
wear and tear; and (b) Landlord has no obligation to perform any work, supply
any materials, incur any expense or make any installments to prepare the
Premises for Tenant’s occupancy.

 

4.2

Landlord shall, at its expense, in a Building standard manner, using Building
standard materials, in accordance with all applicable Laws, within six (6)
months of the date of this lease, perform Landlord’s Work.  

 

4.3

Landlord’s work shall be deemed substantially completed when it is completed in
accordance with this lease and all applicable Laws, except for minor details or
construction, decoration and mechanical adjustments to be performed by Landlord
(which shall be completed as soon as practicable), the non-completion of which
does not (and the completion of which will not) materially interfere with
Tenant’s use of the Premises and Tenant’s Work.  If substantial completion of
Landlord’s Work is delayed due to any act or omission of Tenant or Tenant’s
employee’s, agents or contractors (a) Landlord’s Work shall be deemed
substantially complete and (b) Tenant shall reimburse Landlord for additional
costs incurred by Landlord as a result of Tenant’s delay.

 

4.4

Tenant shall comply with any and all federal, state or local laws, rules, acts,
or regulations now existing or hereafter enacted or amended which prohibits or
regulates the use, handling, storage, transportation or disposal of Hazardous
Materials or which requires removal or remedial action with respect to such
hazardous materials, specifically including but not limited to federal "CERCLA",
"RCRA", and "SARA" acts. For the purposes of this provision, the term "Hazardous
Materials" shall mean any toxic, radioactive, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics. The term "Hazardous Materials" includes, without
limitation, any substance regulated under any and all federal, state and local
statutes, laws (including case law), regulations, ordinances, rules, judgments,
orders, decrees, codes, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions, whether
now or hereafter in effect, relating to human health, the environment or to
emissions, discharges or releases of pollutants, contaminants, toxic substances,
hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous materials
or wastes or the clean-up or other remediation thereof.  The Tenant shall hold
harmless and indemnify the Landlord from any and all loss, liability, actions or
claims of any nature, relating to Tenant’s failure to comply with the provisions
of

--------------------------------------------------------------------------------

this Article 4.4.  The Tenant’s obligation to hold harmless and indemnify the
Landlord shall survive the termination or expiration of this Lease.

 

Article 5. Tenant’s Work

5.1

Except as may be expressly provided in this lease, Tenant shall not make any
changes to the Premises, the Building, the Building systems, or any part thereof
(collectively “Tenant’s Work”) without Landlord’s consent.  Landlord
acknowledges and agrees that Tenant may make the changes to the Premises set
forth on Exhibit D. Further, Tenant may make additional improvements to the
Premises, subject to Landlord’s consent, which shall not be unreasonably
withheld or delayed, provided that such additional Tenant’s Work (a) does not
(i) affect any part of the Building outside the Premises; (ii) adversely affect
any structural element of the Building; (iii) adversely affect any Building
system; or (iv) require an amendment to the certificate of occupancy for the
Premises or the Building, and (b) is performed only by licensed and insured
contractors or subcontractors approved by Landlord (which approval shall not be
unreasonably withheld or delayed, except that any Tenant’s Work that affects a
Building system shall be performed by a contractor or subcontractor designated
by Landlord or then on Landlord’s list, if any, of approved contractors or
subcontractors for that work). Tenant’s Work shall be performed, at Tenant’s
expense, in a professional manner using new materials of first class quality and
in compliance with this lease, all Laws and Tenant’s Plans (as defined in
Section 5.2). If Tenant’s Work consists only of the installation of Tenant’s
Property in the Premises, a change affecting only Tenant’s Property in the
Premises, or the painting, carpeting or decorating of the Premises, Landlord’s
consent shall not be required, provided (i) Tenant gives Landlord ten (10)
Business Days prior notice of such Tenant’s Work (with reasonable details of the
work to be performed), (ii) all of the other applicable provisions of this lease
shall apply and (iii) such Tenant’s Work does not violate clauses (a) or (b) of
this Section 5.1.

5.2

Prior to performing any Tenant’s Work which, pursuant to this Article 5,
requires Landlord’s consent, Tenant shall, at Tenant’ expense (a) deliver to
Landlord detailed plans and specifications for Tenant’s Work in form reasonably
satisfactory to Landlord prepared and certified by a licensed architect or
licensed engineer, and suitable for filing with the applicable Authority, if
filing is required by Law (“Tenant’s Plans”), (b) obtain Landlord’s approval of
Tenant’s Plans (which shall not be unreasonably withheld or delayed to the
extent Landlord’s consent to Tenant’s Work shown on Tenant’s Plans is not to be
unreasonably withheld or delayed pursuant to this Article), (c) obtain (and
deliver to Landlord copies of) all required authorizations of any Authority, and
(d) deliver to Landlord certificates (in form reasonably acceptable to Landlord)
of workers’ compensation insurance (covering all persons to be employed by
Tenant, and all contractors and subcontractors performing any of Tenant’s Work),
commercial general

--------------------------------------------------------------------------------

liability insurance (naming Landlord, Landlord’s managing agent, if any, any
Superior Landlord and any Mortgagee as additional insureds) and Builder’s risk
insurance (issued on a completed value basis), in form, with companies, for
periods and in amounts reasonably required by Landlord, naming Landlord,
Landlord’s managing agent, if any, any Superior Landlord and any Mortgagee as
additional insureds.

5.3

If, in connection with Tenant’s Work or any other act or mission of Tenant or
Tenant’s employees, agents or contractors, a mechanic’s lien, financing
statement or other lien or violation is filed against Landlord, or any part of
the Premises, the Building or Tenant’s Work, Tenant shall, at Tenant’s expense,
have it removed by bonding or otherwise within thirty (30) days after Tenant’s
receives notice of the filing.

5.4

At Tenant’s request, Landlord shall join in any applications for any
authorizations required from any Authority in connection with Tenant’s Work (to
which Landlord has consented, if required pursuant to this Article), and
otherwise cooperate with Tenant in connection with Tenant’s Work, but Landlord
shall not be obligated to incur any expense or obligation in connection with any
such applications or cooperation.

5.5

On or before the Expiration Date, Tenant shall, at Tenant’s expense, remove from
the Premises and the Building (a) Tenant’s trade fixtures, equipment and
personal property which are removable without material damage to the Premises or
the Building (“Tenant’s Property”), and (b) any Tenant’s Work which is not an
ordinary nonstructural office installation and which Landlord designates for
removal in a notice given by Landlord to Tenant on or before the date which is
ninety (90) days prior to the Fixed Expiration Date (or five (5) days prior to
the Earlier Expiration Date, if applicable), and repair any damage to the
Premise or the Building caused by the installation or removal of Tenant’s
Property or Tenant’s Work.  If, at the time Tenant requests Landlord’s consent
to Tenant’s Plans, Tenant requests Landlord to designate the portions of
Tenant’s Work which must be removed pursuant to this Section 5.5, Landlord shall
make that designation on the date Landlord gives Landlord’s consent to Tenant’s
Plans. Except as expressly provided in this Section 5.5, Tenant’s Work shall not
be removed and shall, on the Expiration Date, become the property of
Landlord.  Any Tenant’s Property or Tenant’s Work (which Tenant is required to
removed) which is not removed by Tenant by the Expiration Date shall be deemed
abandoned and may, at Landlord’s option, be retained as Landlord’s property or
disposed of by Landlord at Tenant’s expense.

 

Article 6. Electricity

6.1

Subject to the provisions of this Article 6, Landlord shall provide electricity
to the Premises   through the existing electrical system of the Building for
reasonable use for lighting and normal office equipment.  Landlord shall not be
liable to Tenant for any failure, defect or

--------------------------------------------------------------------------------

interruption of electric service for any reason. Tenant’s use of electricity in
the Premises shall not at any time exceed the capacity of the electrical systems
within or serving the Premises and Tenant shall not overload any component of
such system.

6.2  

Tenant shall pay for Tenant’s consumption of electricity at the Premises, as
additional rent, on a monthly basis, as a proportion of the total electricity
bill for the Building calculated based on Tenant’s Share, within twenty (20)
days of Tenant’s receipt of Landlord’s written invoice for the same.

6.3

Notwithstanding the foregoing, Landlord may, at any time, by notice to Tenant,
elect to separately meter the electricity provided to the Premises (including
the electrical usage of all components, serving only the Premises, of the
Building’s heating, ventilating and air-conditioning systems). If Landlord gives
such notice this lease shall continue in full force and effect unaffected
thereby, except that (a) Landlord shall, at Landlord’s expense, furnish, install
and maintain any meter and other equipment in order for Tenant’s electricity to
be separately measured, and (b) from and after the date the meter and equipment
are placed in service, Tenant shall pay Landlord for Tenant’s electricity usage,
for any billing period after the separate meter has been installed, within
fifteen (15) days following Tenant’s receipt of Landlord’s statement.  

Article 7. Services

7.1

Subject to the terms of this lease, Landlord shall supply to Tenant (a) water at
those points of supply provided for ordinary drinking, pantry and lavatory use
of tenants of the Building; (b) heated and refrigerated air conditioning
(“HVAC”) at such temperatures and in such amounts as are standard, as reasonably
determined by Landlord, for comparable buildings in the vicinity of the
Building; (c) elevator for ingress and egress to the floor on which the Premises
are located, in common with other tenants;  (d) trash disposal from one or more
central depositories within the Common Areas; and (e) snow removal from the
parking areas and sidewalks adjacent to the Premises.

7.2

In no event shall Landlord be required to provide any security services to the
Premises. Tenant shall supply such security services to the Premises as Tenant
requires.  If Landlord shall, in its discretion, supply any security services to
the Building and/or the parking areas, same shall not guaranty the safety of
Tenant, its employees, agents, or invitees or any of their property.

7.3

Tenant shall have the non-exclusive right, together with the other tenants and
occupants of the Building and their employees, agents, licensees and invitees,
to use the parking areas servicing the Building and any driveways appurtenant
thereto for the purposes of ingress and egress, parking or vehicles, and the
loading and unloading of vehicles in connection with and incidental to the
business conducted by Tenant in the Premises, all without additional
charge.  Tenant shall have the right to occupy, at any given time, a

--------------------------------------------------------------------------------

total of one hundred fifty (150) parking spaces in the areas designated by
Landlord, calculated at a rate of 4.5 parking spaces per 1,000 square feet of
space leased, plus an additional eleven (11) spaces.   Tenant shall have the
right to purchase additional parking spaces, subject to availability, at the
rate of Seventy Dollars ($70.00) per parking space per month. Notwithstanding
the foregoing, if, due to circumstances beyond Landlord’s control, Landlord is
unable to provide to Tenant the aforementioned parking spaces, Tenant shall have
no claims against Landlord, or rights of offset against payment of Fixed Rent as
a result of Landlord’s failure or inability to provide Tenant with said parking
spaces.

7.4

Tenant shall, at its expense, keep the Premises in a neat and clean condition at
all times, utilizing a recognized cleaning contractor reasonably approved by
Landlord, which approval shall not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, Cedarland Development LLC shall have
the ability to submit a bid for the janitorial services for the Premises.  

7.5

Landlord does not warrant that any of the services referred to in this Article 7
will be free from interruption, and Tenant acknowledges that any one or more of
such services may become unavailable or may be suspended by reason of accident,
repairs, inspections, alterations or improvements to be made. In the absence of
gross negligence or willful misconduct on the part of Landlord, any such
unavailability, interruption or discontinuance of service shall not render
Landlord liable for any damages caused thereby, be deemed an eviction or
constructive eviction, be deemed a disturbance of Tenant’s use and possession of
the Premises, or any part thereof, constitute a breach of implied warranty, nor
relieve Tenant from performance of Tenant’s obligations under this lease.
Notwithstanding the foregoing, Landlord shall use reasonable efforts to restore
any service so interrupted.

Article 8.Repairs

8.1

Landlord shall, at Landlord’s expense, maintain and repair the Building
(including the Building systems) and the Land, except to the extent of Tenant’s
responsibility set forth in this Article 8.

8.2

Tenant shall, at Tenant’s expense, subject to the provisions of this lease,
including Article 5, as if part of Tenant’s Work, maintain and repair the
Premises and all Building systems within and serving only the Premises, subject
to reasonable wear and tear and damage for which Tenant is not responsible
pursuant to this lease. Subject to Section 13.4, all damage to the Building
(including the Building systems) or the Land resulting from any act or omission
of Tenant or Tenant’s employees or contractors, shall be repaired, at Tenant’s
expense, by Tenant to the reasonable satisfaction of Landlord or, at Landlord’s
option, by Landlord. Tenant shall give prompt notice to Landlord if any portion
of the

--------------------------------------------------------------------------------

Premises or any Building system within the Premises requires repair. When used
in this Article, the term “repairs” shall include all reasonably necessary
and/or appropriate replacements, renewals, alterations, additions and
betterments. The necessity for, appropriateness of and adequacy of repairs to
the Premises and to the Common Areas pursuant to this Article 8 shall be
measured by the standard which is appropriate for buildings of similar
construction and location. All materials and workmanship with repairs shall be
at least equal in quality to the original materials and workmanship.

8.3

Landlord shall have no liability to Tenant, there shall be no abatement of Fixed
Rent and there shall not be deemed to be any actual or constructive eviction of
Tenant arising from Landlord performing any repairs or other work to any portion
of the Building (including the Premises or the Building systems). Landlord shall
perform such repairs or other work in a manner which minimizes interference with
the conduct of Tenant’s business in the Premises and damage to the Premises,
Tenant’s Work and Tenant’s Property (all of which shall promptly be repaired by
Landlord, at Landlord’s expense).

Article 9. Laws

9.1

Tenant and Landlord shall, each at their own expense, subject to the provisions
of this lease, comply with all present and future laws, rules, regulations,
orders, ordinances, judgments, requirements, and (if Landlord adopts same)
recommendations (collectively, “Laws”), of the United States of America, State
of New York, City of Buffalo or any present of future subdivision, court,
agency, department, commission, board, bureau or instrumentality thereof, and
any fire insurance rating body (collectively, “Authority”) applicable to, as to
the Tenant, Tenant’s occupancy of the Premises, Tenant’s Work, Tenant’s Property
or the Premises and, as to the Landlord, Landlord’s ownership and operation of
the Property. If however, compliance requires structural work to the Premises or
any work to the Building systems within and serving only the Premises, Tenant
shall comply, at Tenant’s expense, only if the obligation to comply arises from
Tenant’s Work, Tenant’s Property or Tenant’s manner of using the Premises. If
Tenant’s manner of using the Premises requires work outside the Premises or to
any Building system serving areas outside the Premises, Tenant shall cease that
manner of using the Premises unless Landlord, at Tenant’s option, agrees to
perform that work, at Tenant’s expense, to be paid within thirty (30) days
following Tenant’s receipt of an invoice from Landlord.

9.2

Tenant shall promptly deliver to Landlord a copy of any communication or other
materials relating to the Premises, the Building (including the Building
systems), Tenant’s Property or Tenant’s Work received from, or sent by Tenant to
any Authority.

--------------------------------------------------------------------------------

9.3

Landlord shall promptly cure any violation of Law affecting the Building or
Premises to the extent the violation interferes with Tenant’s use and occupancy
of the Premises or the performance of Tenant’s Work.

Article 10.Subordination; Estoppel Certificates

10.1

This lease, and the rights of Tenant under this lease, are subject and
subordinate in all respects to all present and future underlying leases of the
Building, including all modifications, extensions and replacements thereof
(“Superior Leases”) and all present and future mortgages on any Superior Lease
or on the Building, including all modifications, extensions, supplements,
consolidations or replacements thereof (“Mortgages”), and all advances made
under any Mortgage. This Section 10.1 is self-operative and no further
instrument of subordination is required. Tenant shall, within fifteen (15)
Business Days following Landlord’s request, sign, acknowledge and deliver any
instrument that Landlord, any Landlord under a Superior Lease (“Superior
Landlord”) or any mortgagee under a Mortgage (“Mortgagee”) may reasonably
request to evidence that subordination.

10.2

If any Mortgagee or Superior Landlord (or designee thereof) succeeds to the
rights of Landlord under this lease, then at the request of the successor,
Tenant shall attorn to the successor as Tenant’s landlord under the lease, and
shall, within fifteen (15) Business Days of Tenant’s receipt of a request, sign,
acknowledge and deliver any instrument that the successor in interest reasonably
requires to evidence the attornment.  Upon such attornment, this lease shall
continue in full force and effect as a direct lease between the successor in
interest and Tenant on all terms of this lease, except that the successor shall
not be (a) liable for any previous act or omission of Landlord under this lease;
(b) subject to any offset, not expressly provided for in this lease; (c) bound
by any modification of this lease made after the date of the Mortgage or the
Superior Lease in question, or by any prepayment of more than one month’s Rent,
unless the modification or prepayment has been approved in writing by the
Mortgagee or Superior Landlord in question; or (d) required to incur any costs
to repair any damage caused by a fire, other casualty or condemnation in excess
of the insurance proceeds or condemnation award.

10.3

If any Mortgagee or Superior Landlord requires any modifications of this lease,
or that any Mortgage or Superior Lease be subordinate to this lease, Tenant
shall, within fifteen (15) Business Days following Tenant’s receipt of a
request, sign, acknowledge and deliver to Landlord, instruments in form and
substance reasonably requested by Landlord providing for those modifications
(provided they do not adversely affect Tenant) or that subordination.

10.4

Landlord and Tenant shall, at any time and from time to time, within fifteen
(15) Business Days following its receipt of a request from the other party,
sign, acknowledge

--------------------------------------------------------------------------------

and deliver to the requesting party or any other person designated by that party
a certification (a) that this lease is in full force and effect and has not been
modified (or, if modified, setting forth all modifications); (b) the date to
which the Rent has been paid; (c) stating whether or not, to the best of its
knowledge, there is then a Default or any event has occurred which, with the
serving of notice or passage of time, or both, would give rise to a Default, or
if Landlord is in default under this lease, and if so, setting forth the
specific nature of the same; (d) to the best of its knowledge, any other factual
matters reasonably requested by the other party or any person designated by the
other party.  Any certification delivered pursuant to this Section 10.4 may be
relied upon by the requesting party or any other person designated by the other
party.

 

Article 11.Insurance

11.1

Tenant shall, at Tenant’s expense, maintain at all times during the Term and at
all times when Tenant is in possession of the Premises (a) commercial general
liability insurance in respect of the Premises, on an occurrence basis, with a
combined single limit (annually and per occurrence and location) of not less
than $2,000,000 (which may consist of primary coverage of not less than
$1,000,000 and umbrella coverage), naming as additional insureds Landlord and
any other person designated by Landlord, in compliance with this Article 11; (b)
property insurance in an amount equal to one hundred percent (100%) of the full
replacement value covering Tenant’s work, Tenant’s Property and the property of
third parties located in the Premises, against fire and other risks included in
the standard New York form of property insurance, including business
interruption; and (c) such other insurance as Landlord may reasonably require.

11.2

Tenant shall deliver to Landlord and each additional insured certificates in
form reasonably acceptable to Landlord evidencing the insurance required by this
lease to be maintained by Tenant before the Commencement Date (with respect to
any insurance required pursuant to Article 5, before the commencement of any
Tenant’s Work). All required insurance (including insurance required pursuant to
Article 5) shall be primary, issued by companies reasonably satisfactory to
Landlord and contain a provision whereby thirty (30) days’ prior written notice
of cancelation will be given to Landlord and any additional insureds.

11.3

Landlord shall maintain property insurance, in an amount not less than the
amount which avoids any coinsurance provisions of the insurance, covering the
Building (including the Premises, but not including the property required to be
insured by Tenant pursuant to this Article), against fire and other risks
included in the standard New York form of property insurance (including rent
insurance), with such companies and with such deductibles that are standard, as
reasonably determined by Landlord, for comparable buildings in the

--------------------------------------------------------------------------------

vicinity of the Building. Tenant shall not do or permit to be done, any act
which shall invalidate or be in conflict with the Landlord’s insurance policies,
or increase the rates of insurance applicable to the Building.

11.4

Landlord and Tenant shall, to the extent obtainable, each procure a clause in,
or endorsement on, any property insurance carried by it, pursuant to which the
insurance company waives its right of subrogation against the other party to
this lease and its agents and employees or consents to a waiver of the right of
recovery against the other party to this lease and its agents and employees. If
an additional premium is required for the waiver or consent, the other party
shall be advised of that amount and may but is not obligated to, pay the same.
If that party elects not to pay the additional premium, the waiver or consent
shall not be required in favor of that party. Provided its full right of
recovery under its insurance policy is not adversely affected, Landlord and
Tenant each hereby releases the other (and its agents and employees) with
respect to any claim (including a claim for negligence) it may have against the
other for damage or loss covered by its property insurance (including business
interruption and loss of rent).

11.5

The provisions of this Article 11 shall apply to any subtenant or other occupant
of the Premises.

Article 12. Casualty

12.1

If (a) the Premises is damaged by fire or other casualty, or (b) the Building
(including any Building System) is damaged by fire or other casualty so that
Tenant is deprived of reasonable access to the Premises or any part of the
Premises, or the Premises or any part of the Premises, is unusable by Tenant for
the reasonable conduct of Tenant’s normal business in the Premises, Tenant shall
give prompt notice to Landlord. Subject to the provisions of this Article 12,
(a) Landlord shall, at Landlord’s expense, repair the damage, excluding, the
damage to Tenant’s Work or Tenant’s Property and (b) Tenant shall, at Tenant’s
expense, promptly remove Tenant’s Property from the Premises to the extent
required by Landlord in connection with Landlord’s repair of the damage. Until
the repairs to be performed by Landlord are substantially completed, the Rent
shall be reduced in proportion to the area of the Premises to which Tenant shall
not have reasonable access or which is unusable by Tenant for reasonable conduct
of Tenant’s normal business in the Premises.

12.2

If the cost of repairing any damage to the Building by fire or other casualty
exceeds twenty-five percent (25%) of the replacement cost of the Building as
reasonably estimated by a reputable contractor, architect or engineer selected
by Landlord, then, whether or not the Premises are damaged, Landlord shall have
the right, by notice to Tenant within sixty (60) days following the date of the
damage, to terminate this lease, provided Landlord simultaneously terminates all
other leases in the Building under which

--------------------------------------------------------------------------------

the circumstances may then be terminated by Landlord. If this lease is
terminated pursuant to this Section 12.2, the Term shall expire on the 30th day
after the notice is given (and any Rent paid by Tenant to Landlord for any
period after that date shall be promptly refunded by Landlord to Tenant).

12.3

If a fire or other casualty results in the reduction of Rent pursuant to Section
12.1 with respect to fifty percent (50%) or more of the Premises, Landlord
shall, within thirty (30) days following the fire or other casualty, deliver to
Tenant, an estimate by a reputable contractor, architect or engineer elected by
Landlord of the time required to substantially complete the repair of the
Premises. If (a) the estimate exceeds six (6) months following the fire or the
casualty (or the remaining Term is less than one (1) year) and (b) there is then
no Default, Tenant shall have the right, by notice to Landlord, within fifteen
(15) days following the date Tenant receives the estimate, to terminate this
lease effective on the date which is sixty (60) days following the date of its
notice, in which event, Tenant shall pay the Rent to the date of termination (or
the date of the fire or other casualty for that part of that Premises with
respect to which the Rent is reduced pursuant to Section 12.1) and the Term
shall expire on that date.

12.4

If (a) this lease is not terminated as provided in this Article 12, (b) the
repair required by this Article 12 to be performed by Landlord is not
substantially complete six (6) months following the fire or casualty (or, if
Section 12.3 applies, within the period set forth in the estimate), and (c)
there is then no Default, Tenant shall have the right, by notice to Landlord
within ten (10) days following the end of that period, to terminate this lease
effect the date which is thirty (30) days following the date of its notice, in
which event Tenant shall pay the Rent to the date of termination (or the date of
the fire or other casualty for that part of the Premises with respect to which
the Rent is reduced pursuant to Section 12.1), and the Term shall expire on that
date.

12.5

This Article 12 constitutes an express agreement governing any damage or
destruction of the Premises or the Building by fire or other casualty, and
Section 227 of the Real Property Law of the State of New York, and any other
similar Law shall have no application to a fire or other casualty.

Article 13.Condemnation

13.1

If as a result of a taking by condemnation or similar legal action of an
Authority (a) all of the Premises, or so much thereof as renders the Premises
wholly unusable by Tenant, is taken, (b) a portion of the Building or the Land
is taken, resulting in Tenant no longer having reasonable access to or use of
the Premises, (c) all or substantially all of the Building or the Land is taken
or (d) a portion of the Building is taken resulting in Landlord’s determination
to demolish the Building, the Term shall expire on the date of the vesting of
title. In that event, the Rent shall be apportioned as of the date of

--------------------------------------------------------------------------------

termination and any Rent paid by Tenant to Landlord for any period after that
date shall be promptly refunded by Landlord to Tenant.

13.2

In the event of any such taking of all or any part of the Premises, the Building
or the Land, Landlord shall be entitled to receive the entire award. Tenant
shall have no claim against the Landlord or any Authority for the value of the
unexpired portion of the Term or the Tenant’s Work, and Tenant hereby assigns to
Landlord all of its right in and to any such award. Tenant may, however, at
Tenant’s expense, make a separate claim to the appropriate Authority for the
value of Tenant’s Property and for moving expenses, provided such claim and
award, if any, does not result in a reduction of the award which would otherwise
be paid to Landlord.

13.3

If a taking does not result in the termination of this lease (a) Landlord shall,
at landlord’s expense, as soon as practicable, restore that part of the
Premises, the Building or the Land not taken, so that the Premises are usable,
and (b) from and after the date of vesting of title, the Rent shall be reduced
in the same proportion as the area of the Premises, if any, which was taken.

Article 14.Assignment and Subletting

14.1

Except as provided in this Article 14, Tenant shall not, without Landlord’s
consent (a) assign (by operation of law or otherwise), encumber or otherwise
transfer this lease or any interest in this lease, or (b) sublet or permit
others to occupy all or any part of the Premises. The transfer, redemption or
issuance (by one or more transactions) of ownership interests of Tenant, or any
direct or indirect parent of Tenant which results in fifty percent (50%) or more
of the ownership interest of that person being held by persons who did not hold
fifty percent (50%) or more of those ownership interests on the date of this
lease shall be considered an assignment of this lease which requires Landlord’s
consent, unless such ownership interests are publicly traded on a national stock
exchange or over the counter market. Landlord’s consent to an assignment,
subletting or occupancy shall not relieve Tenant from any liability under this
lease or from obtaining Landlord’s consent to any further assignment, subletting
or occupancy.

14.2

If Tenant desires to assign this lease or sublet all or substantially all of the
Premises, Tenant shall give Landlord notice of Tenant’s desire and the desired
effective date. Tenant’s notice shall be an offer from Tenant to Landlord
whereby Landlord may, at Landlord’s option, by notice to Tenant at any time
within thirty (30) days after Landlord’s receipt of Tenant’s notice, terminate
this lease. If Landlord timely exercises its option to terminate this lease, the
Term of this lease shall expire effective on the later of (a) the effective date
set forth in Tenant’s notice of (b) one hundred twenty (120) days following the
Landlord’s receipt of Tenant’s notice. Landlord’s option to terminate this lease
set forth on this Section 14.2 shall not apply to any assignment of this lease
in

--------------------------------------------------------------------------------

connection with a merger or consolidation, the transfer of all or substantially
all of a person’s assets or the transfer, redemption or issuance (by one or more
transactions) of ownership interest, unless this lease is the primary asset of
the assignor.

14.3

If (a) Landlord does not timely exercise Landlord’s option pursuant to Section
14.2 and Tenant, within one hundred eighty (180) days following Tenant’s notice
under Section 14.2, desires to consummate an assignment of this lease or
sublease all or substantially all of the Premises (any such transaction
following that one hundred eighty (180) day period shall first require another
offer pursuant to Section 14.2), or (b) Tenant desires to sublet less than
substantially all of the Premises, or (c) Tenant desires to assign this Premises
in a transaction excluded from Landlord’s option set forth in Section 14.2,
Tenant shall give Landlord notice of Tenant’s desire, accompanied by (i) an
original executed copy of the proposed assignment (with an assumption of this
lease signed by the assignee) or sublease, the effective or commencement date of
which must be at least thirty (30) days after the giving of Tenant’s notice, and
all other documents related to the assignment or sublease, (ii) a reasonably
detailed description of the proposed assignee or subtenant and its principals,
the nature of its business and its proposed use of the Premises, and (iii)
current financial information with respect to the proposed assignee or
subtenant, including its most recent financial statements (and Tenant shall
promptly deliver to Landlord such additional information as Landlord reasonably
requests). Landlord’s consent to the proposed assignment or sublease shall not
be unreasonably withheld or delayed (and if not given or denied within thirty
(30) days following Landlord’s receipt of Tenant’s notice and required
information shall be deemed given ), if:

 

A.

There is then no Default.

 

 

B.

The proposed assignee or subtenant (a) shall use the Premises for the Permitted
Use and for no other purpose (but the proposed assignee or subtenant need not be
in the same business as Tenant), and otherwise in accordance with this lease,
and (b) is engaged in a business which is in keeping with the then standards of
the Building, shall not violate any negative covenant contained in any other
lease in the Building, is reputable, has sufficient financial worth considering
the responsibility involved and would not cause excessive use of the Building or
any Building system or service.

 

 

C.

The proposed assignee or subtenant, and any person which, directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed assignee or subtenant is not, (a) then an occupant of any part of the
Building (other than the Premises), or (b) a person with whom Landlord is then
negotiating (or with whom Landlord has within the prior three (3) month period
negotiated) a lease in the Building, provided Landlord has, or reasonably
anticipates having, within one

--------------------------------------------------------------------------------

 

hundred eighty (180) days, available space within the Building substantially the
same size as the Premises (or space to be sublet in less than substantially all
of the Premises) for a comparable term.

 

 

D.

The proposed assignment or sublease complies with the provisions of this Article
14.

 

 

E.

Tenant reimburses Landlord for any reasonable costs that Landlord incurs in
connection with the assignment or sublease, including reasonable attorneys’
fees.

 

 

F.

Tenant has not advertised the availability of the Premises without prior notice
to the Landlord (and no advertisement shall state the proposed rental or other
financial terms of the proposed assignment or sublease).

 

 

G.

The proposed sublease is for a lease is for a term ending not later than one (1)
day prior to the Fixed Expiration Date, and provides as follows: (a) the
sublease is subject and subordinate to this lease and to the matters to which
this lease is or shall be subject and subordinate; (b) the sublease may not be
changed; (c) the subtenant shall not, without Landlord’s consent or approval,
take any action, which, if taken by Tenant, would require Landlord’s consent or
approval; (d) the subtenant shall, upon notice by Landlord that the Tenant is
then in default, pay rent under this sublease directly to Landlord be applied to
the Rent under this lease (and Tenant hereby consents to the payment); (e) the
subtenant shall, with respect to the sublease space and subtenant’s property,
carry the insurance and furnish to Landlord the evidence required thereof
required by this lease to be carried and furnished by Tenant, and shall name
Landlord and any other party designed by Landlord as additional insured on its
commercial general liability insurance, and the provisions of Section 11.4 shall
apply between Landlord and subtenant; and (f) in the event of any termination,
reentry or dispossess by Landlord under this lease, the subtenant shall vacate
the sublet premises; unless Landlord, at Landlord’s option, elects to take over
all right, title and interest of Tenant, as sub-landlord, under the sublease, in
which event subtenant shall, at Landlord’s option, attorn to Landlord pursuant
to the then executory provisions of the sublease, except that Landlord shall not
be (i) liable for any previous act or omission of Tenant under the sublease;
(ii) subject to any offset not expressly provided in the sublease; or (iii)
bound by any change (other than a termination or reduction in term) or extension
of the sublease or prepayment of more than one month’s rent to which Landlord
did not consent; and

 

--------------------------------------------------------------------------------

 

H.

No more than two (2) occupants, including Tenant, shall occupy the Premises at
any one time (but if Premises consists of space on more than one (1) floor, this
restriction shall apply separately to the space on each floor).

14.4

Tenant shall be responsible for any act or omission of any assignee or subtenant
(or anyone claiming through any assignee or subtenant) which violates this
lease, and that violation shall be considered a violation by Tenant. If Landlord
denies consent to a proposed assignment or sublease, or if Landlord exercises
Landlord’s option under Section 14.2, Tenant shall indemnify, defend and hold
harmless Landlord and Landlord’s managing agent, if any, against and from any
and all loss, liability, damages, costs and expenses (including reasonable
attorneys’ fees) resulting from any claims that may be made against Landlord or
Landlord’s managing agent, if any, by any proposed assignee or subtenant by any
brokers or other person claiming a commission or similar compensation in
connection with the proposed assignment or sublease.

14.5

Tenant may, without Landlord’s consent and without complying with Section 14.2,
assign this lease or sublet all or any part of the Premises to any person which,
directly or indirectly, controls, is controlled by, or is under common control
with Tenant (which means the ownership, directly or indirectly, of more than
fifty percent (50%) of all voting ownership interests or the possession,
directly or indirectly, of the power to direct management), or permit any such
person to occupy all or any part of the Premises, provided that (a) there is
then no Default; (b) Landlord is not given less than fifteen (15) Business Days
prior notice of the assignment, sublet or occupancy, including an executed
original of the assignment (with an assumption signed by the assignee), sublease
or permission and all related documents,  and proof reasonably satisfactory to
Landlord of the requisite control; and (c) the Premises is not further demised,
and no demising walls, barriers, separate entrances, public corridors or like
installations are constructed on the Premises.

Article 15.Access

15.1

Landlord shall have the right, without the same constituting an eviction or
constructive eviction of Tenant in whole or in part and without any abatement of
the Rent or liability to Tenant to (a) place (and have access to) concealed
ducts, pipes and conduits through the Premises (without a material reduction or
reconfiguration of the useable area of the Premises), (b) enter the Premises at
reasonable times on reasonable prior notice, which may be oral (but prior notice
shall not be required in an emergency), to inspect the Premises, to show the
Premises to others or to perform any work Landlord deems necessary or desirable
to the Premises or the Building (including the Building systems) for the purpose
of complying with Laws, (c) alter, maintain or repair the Building (including
the Building systems) or the Land, and change the arrangement and location of
entrances, corridors, doorways, elevators, stairs, toilets or access or other
public portions

--------------------------------------------------------------------------------

of the Building or Land (provided that Tenant shall have reasonable access to
the Premises and toilets on the same floor as the Premises and, as a result
thereof, there shall be no material reduction in the services which Landlord is
required by this lease to provide to Tenant), (d) change the name, number or
designation by which the Building is known, and (e) take all material into the
Premises that may be required in connection with any of the matters described in
this Section 15.1. If Tenant is not present when Landlord desires to enter the
Premises, Landlord or Landlord’s contractors may enter the Premises (by force in
the event of an emergency) without liability to Tenant.

15.2

If there is to be an excavation or construction adjacent to the Building, Tenant
shall permit Landlord or any other person to enter the Premises to perform such
work as Landlord or that person deems necessary to protect the Building, without
any abatement of the Rent or liability to Tenant.

15.3

Except as may be provided in this lease, all walls, windows and doors bounding
the Premises (including exterior walls of the Building, core corridor walls, and
exterior doors and entrances, other than surface facing the interior or the
Premises and doors and entrances servicing only the Premises), balconies,
terraces, vaults, Building systems and all other portions of the Building are
reserved to Landlord for Landlord’s use.

15.4

Landlord shall exercise Landlord’s rights under this Article in a manner which
minimizes interference with the conduct of Tenant’s business in the Premises and
damage to the Premises, Tenant’s Work and Tenant’s Property (all of which
promptly be repaired by Landlord, at its expense).

Article 16.Default

16.1Each of the following is a “Default” by Tenant under this lease:

 

A.

Failure of Tenant to pay when due any Rent and such failure continues for five
(5) days following Landlord’s written notice.  

 

 

B.

Failure of Tenant to comply with Article 14

 

 

C.

Failure of Tenant to comply with any other term of this lease and such failure
continues for fifteen (15) days following Landlord’s written notice. If,
however, compliance cannot, with diligence, reasonably be fully accomplished
within said fifteen (15) day period, Tenant shall have as long as is reasonably
necessary to fully comply, provided that Tenant commences compliance within such
fifteen (15) day period and thereafter pursues compliance to completion with
diligence.

 

 

D.

Tenant institutes, or has instituted against it, any legal action seeking any
relief from its debts under any Law and such action is not dismissed within
sixty (60)  

--------------------------------------------------------------------------------

 

days, or a receiver, trustee, custodian or other similar official is appointed
for it or for all or a substantial portion of its assets, or commits any other
act indicating insolvency, provided that the Tenant shall take steps to have
such action dismissed within thirty (30) days of institution and shall
thereafter pursue such dismissal to completion with diligence.

 

16.2

If a Default occurs, Landlord may at any time during the continuance of a
Default, give notice to Tenant that this lease shall terminate on the date
specified in the notice, which date shall not be less than fifteen (15) Business
Days after Landlord’s notice to Tenant. If Landlord gives that notice, the Term
shall expire on the date set forth in that notice (but Tenant shall remain
liable to the extent provided in this lease).

Article 17.Remedies

17.1

If this lease is terminated pursuant to Article 16 or Landlord reenters or
obtains possession of the Premises by summary proceedings or any other legal
action, all of the provisions of this Section 17.1 shall apply (in addition to
any other applicable provisions of this lease).

 

A.

Tenant (and all other occupants) shall vacate and surrender to Landlord the
Premises in accordance with this lease.

 

 

B.

Landlord, at Landlord’s option, may (i) re-let the Premises, or any portion of
the Premises, from time to time, in the name of Landlord, Tenant or otherwise,
as determined by Landlord, to any person and on any terms, but Landlord shall
have no obligation to re-let the Premises, or any portion of the Premises, or to
collect any rent, and (ii) make any changes to the Premises as Landlord, in
Landlord’s reasonable judgment, considers advisable or necessary in connection
with re-letting the Premises, without imposing any liability or obligation on
Landlord or relieving Tenant of any obligation or liability under this lease.

 

 

C.

Tenant shall pay Landlord all Rent payable on the date on which this lease is
terminated or Landlord re-enters or obtains possession of the Premises.

 

 

D.

Tenant shall also pay to Landlord, as damages, any deficiency between (i) the
aggregate rent for the period which otherwise would have constituted the
unexpired portion of the Term and any reasonable expenses incurred by Landlord
in connection with the termination, re-entry or obtaining or possession, and the
re-letting of the Premises, including all repossession costs, brokerage
commissions, reasonable attorneys’ fees and disbursements, alteration costs and
other expenses of preparing the Premises for re-letting and (ii) the rents, if
any, applicable to that

--------------------------------------------------------------------------------

 

period collected under any re-letting the Premises or any portion of the
Premises. Tenant may pay any deficiency in monthly installments on the days
specified in this lease for the payment of Fixed Rent, and Landlord shall be
entitled to recover from Tenant each monthly deficiency as the same arises. No
suit to collect the deficiency for any month shall prejudice Landlord’s right to
collect the deficiency for any subsequent month. Tenant shall not be entitled to
any rents payable under any re-letting, whether or not those rents exceed the
Rent.

 

 

E.

Landlord may recover from Tenant, and Tenant shall pay Landlord, on request, in
lieu of any further deficiency pursuant to paragraph D of this Section 17.1 (as
liquidated damages) the amount by which (i) the unpaid Rent for the period which
otherwise would have constituted the unexpired portion of the Term exceeds (ii)
the then fair and reasonable rental value of the Premises, discounted to present
value at the annual rate of interest (the “Base Rate”) publicly announced by
Citibank, N.A., New York, New York (or any successor thereof) as its “base rate”
on the date of the Default in question, or such other term as may be used by
Citibank, N.A. from time to time for that (and if not longer publicly announced,
then a similar rate selected by Landlord). If, before the presentation of proof
of liquidated damages, Landlord re-lets the Premises or any portion of the
Premises for any period pursuant to a bona fide lease with an unrelated third
party, the net rents payable in connection with the re-letting shall be
considered to be the fair and reasonable rental value of the Premises or the
portion of the Premises re-let during the term of the re-letting. If Landlord
re-lets the Premises, or any portion of the Premises, together with the other
space in the Building, the rents collected under the re-letting and the expenses
of re-letting shall be equitably apportioned for purposes of this Article 17.

 

 

F.

Nothing contained in this lease shall be construed to limit or preclude recovery
by Landlord from Tenant of the maximum amount permitted to be obtained as
damages or otherwise by Law.

 

17.2

Tenant hereby waives (a) the service of any notice of intention to re-enter or
obtain possession of the Premises or to institute any legal action in connection
therewith, except as provided in this lease and (b) on its own behalf and on
behalf of all persons claiming under Tenant, including all creditors, any rights
Tenant and all such persons might otherwise have under Law to redeem the
Premises, to re-enter or repossess the Premises or to restore this lease, after
(i) Tenant is dispossessed pursuant to any Law or by any Authority, (ii)
Landlord re-renters or obtains possession of the Premises pursuant to any legal
actions, or (iii) the Expiration Date, whether by operation of law or pursuant
to this lease.  Landlord shall have the right to seek to enjoin any Default and
the right to invoke

--------------------------------------------------------------------------------

any remedy allowed by any Law in addition to any remedies provided in this
lease. All remedies provided in this lease are cumulative and Landlord’s right
to invoke, or invocation of, any remedy shall not preclude Landlord from
invoking any other remedy.

 

17.3

If there is a Default, or if Tenant fails to comply with any obligation under
this lease which, in Landlord’s reasonable opinion creates an emergency,
Landlord may, but is not obligated to, cure the Default or, without notice, cure
the Tenant’s failure to comply, for the account of Tenant. All amounts incurred
by Landlord in connection therewith, and any amounts (including reasonable
attorneys’ fees and disbursements) in instituting, prosecuting or defending any
legal action by or against Tenant, or in connection with any dispute under this
lease, in which Landlord prevails, shall be paid by Tenant to Landlord within
fifteen (15) Business Days of Tenant’s receipt of Landlord’s written request.
Landlord shall promptly reimburse Tenant for any reasonable attorneys’ fees and
disbursements incurred by Tenant in connection with any legal action or other
dispute with Landlord under this lease in which Tenant prevails.

 

17.4

The failure of Landlord to seek redress for a Default, or of Landlord or Tenant
to insist upon strict performance of any term of this lease, shall not prevent
Landlord from redressing a subsequent Default or Landlord or Tenant from
thereafter insisting on strict performance. The receipt by Landlord of the Rent
with knowledge of a Default or Tenant’s failure to strictly perform under this
lease shall not be deemed a waiver of the Default or failure. No term or
condition of this lease shall be considered waived by Landlord or Tenant unless
the waiver is in writing signed by the waiving party. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent shall be considered than on
account of the next installment of the Rent, or as Landlord may elect to apply
the same. No endorsement or statement on any check or letter accompanying any
check or payment shall prevent Landlord from cashing the check or otherwise
accepting the payment, without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy.

 

17.5

If Tenant fails to pay any installment of the Fixed Rent on the first day of the
month or any additional rent when due, in addition to any other right or remedy
of Landlord, Tenant shall pay to Landlord within fifteen (15) Business Days
following Tenant’s receipt of Landlord’s notice requesting same (a) a late
charge equal to one and one-half percent (1 ½%) of the amount unpaid and (b)
interest at the rate which is the lesser of the rate of four percent (4%) per
annum above the Base Rate or the maximum legal interest rate allowed by law
(“Default Rate”) on the amount unpaid, from the date the payment was first due
to and including the paid date.

 

--------------------------------------------------------------------------------

17.6

(a) All legal actions relating to this lease shall be adjudicated in the state
courts of the State of New York, or the federal courts, in either case having
jurisdiction in the county in which the Building is located. Landlord and Tenant
each irrevocably consent to the personal and subject matter jurisdiction of
those courts in any legal action relating to this lease. This consent to
jurisdiction is self-operative and no further instrument or legal action, other
than service of process in any manner permitted by Law or this Section 17.6, is
necessary in order to confer subject matter jurisdiction upon the person of
Landlord and Tenant and the subject matter in question in any such court.

 

(b)Landlord and Tenant each waives and shall not assert by way of motion, a
defense or otherwise (i) any objection to any such court being the venue of any
legal action relating to this lease, (ii) any claim that any legal action
relating to this lease brought in any such court has been brought in an
inconvenient forum or (iii) any claim that Tenant is not personally subject to
the jurisdiction of that court.

 

(c)Service in any legal action relating to this lease may be made by delivery of
a summons and complaint, or the petition and notice of petition, by certified or
registered mail, return receipt requested, sent to Landlord at Landlord’s Notice
Address or send to Tenant at Tenant’s Notice Address.

Article 18.Broker

18.1

Tenant represents to Landlord that Tenant has dealt with no broker in connection
with this lease other than the Broker. Tenant shall indemnify, defend and hold
harmless Landlord from and against any claims for any brokerage commissions or
other compensation which are made by any broker other than the Broker alleging
to have dealt with Tenant in connection with this lease, and all costs,
expenses, liabilities and damages in connection therewith, including reasonable
attorneys’ fees. Landlord and/or Tenant shall pay any commission due the Broker
pursuant to a separate agreement that each of the Landlord and Tenant may have
with the Broker.

Article 19.Notices

19.1

Except as may be provided in this lease, all notices and other communications
under this lease must be in writing and sent by nationally recognized overnight
courier service or registered or certified mail (return receipt requested),
addressed to Landlord or Tenant at its Notice Address.

19.2

Any notice or other communication send as provided in this Article 19 shall be
effective (a) on the date received if sent by overnight courier service, or (b)
two (2) Business Days after mailing registered or certified mail.

--------------------------------------------------------------------------------

19.3

Any notice or other communication given by Landlord to Tenant in accordance with
this Article 19 may be signed and given by Landlord’s managing agent, if any,
with the same force and effect as if signed and given by Landlord.

Article 20.Representations and Liability

20.1

Neither Landlord nor Landlord’s managing agent, if any, has made any warranties,
representations, statements or promises with respect to the Premises, the
Building, the Land, the Building systems, any additional rent, any Law or any
other matter, unless expressly set forth in this lease.  This lease contains the
entire agreement between Landlord and Tenant with respect to the subject matter
of this lease, and any previous agreements between Landlord and Tenant are
merged into this lease, which alone expresses their agreement. Tenant is
entering this lease after full investigation, and is not relying on any
warranties, representations, statements or promises made by Landlord or any
other person not expressly set forth in this lease, and is not acquiring any
rights of any nature, by implication or otherwise, except as expressly set forth
in this lease.

20.2

No act or admission of Landlord or Tenant, or their respective employees, agents
or contractors, including the delivery or acceptance of keys, shall be deemed an
acceptance or surrender of the Premises, and no agreement to accept such
surrender shall be valid unless it is in a writing signed by Landlord. Any
employee of Landlord, Landlord’s managing agent, if any, or the Building to whom
any property is entrusted by or on behalf of Tenant shall be deemed to be acting
as Tenant’s agent with respect to that property and neither Landlord nor
Landlord’s managing agent, if any, shall be liable to any damages to or loss of
property of Tenant or others entrusted to employees, agents or contractors of
Landlord, Landlord’s managing agent, if any, of Building.

20.3

Neither Landlord nor Landlord’s managing agent, if any, shall be liable for any
injury, damage or loss to Tenant, Tenant’s Property, Tenant’s Work, Tenant’s
business or to any other person or property resulting from any cause, except to
the extent caused by the negligence or willful misconduct of Landlord,
Landlord’s managing agent, if any, or their respective employees, agents or
contractors, subject to Section 11.4.

20.4

If, at any time, or from time to time, any windows of the Premises are
temporarily closed, blocked or darkened for any reason, or permanently closed,
blocked or darkened if required by any Law or due to any construction on
property adjacent to the Building by any person, including Landlord or any
person in which Landlord has an interest (a) Landlord shall not be liable for
any loss or damage Tenant may sustain thereby, (b) Tenant shall not be entitled
to any compensation or abatement of Rent, (c) Tenant shall not be relieved of
its obligations under this lease, and (d) it shall not constitute an eviction or
constructive eviction of Tenant from the Premises.

--------------------------------------------------------------------------------

20.5

In the event of a transfer or lease of the Building (a) the transferor or lessor
shall be and is hereby relieved of all liabilities and obligations of Landlord
accruing under this lease after the effective date of transfer or lease and, (b)
the transferee or lessee shall be deemed to have assumed all of Landlord’s
obligations and liabilities under this lease effective from and after the
effective date of the transfer or lease.

20.6

Landlord, its partners, members, shareholders, officers, directors, and
principals, disclosed and undisclosed, have no personal liability under or in
connection with this lease. Tenant shall look only to Landlord’s interest in the
Building and the Land for the satisfaction of Tenant’s remedies or to collect
any judgment requiring the payment of money by Landlord under or in connection
with this lease, and no other assets of Landlord or such persons shall be
subject to such lien, levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies or the collection of any judgment under or in
connection with this lease. If Tenant acquires a lien on such other property or
assets by judgment or otherwise, Tenant shall promptly release that lien by
signing, acknowledging and delivering to Landlord any instrument prepared by
Landlord, at Landlord’s expense, reasonably required for the lien to be
released.

20.7

(a) If Tenant requests Landlord’s consent or approval under this lease and
Landlord denies or delays Landlord’s consent or approval, Landlord shall have no
liability therefor and Tenant shall not be entitled to any damages. Tenant’s
sole remedy shall be as provided in paragraph (b) of this Section 20.7, and that
remedy shall be available only if Landlord has in this lease, with respect to
the subject of the request, agreed not to unreasonably withhold or delay
Landlord’s consent or approval. However, if any such consent or approval is
deemed given pursuant to the provisions of this lease, then that shall be
Tenant’s sole remedy. Except as otherwise expressly set forth in this lease,
Landlord’s consent or approval, to effective must be in a writing signed by
Landlord.

(b)  If (i) Tenant requests Landlord’s consent or approval, (ii) Landlord denies
or delays its consent or approval, (iii) this lease provides that such consent
or approval shall not be unreasonable withheld or delay and (iv) within thirty
(30) days following Landlord’s denial or, if Landlord delays its consent or
approval, within forty-five (45) days following Tenant’s request, Tenant gives
notice to Landlord that Tenant consider same unreasonable, the dispute shall be
settled in the county in which the Building is located by arbitration
administered by the American Arbitration Association (“AAA”) under the AAA’s
Commercial Arbitration Rules, Expedited Procedures (to the extent then in
effect). A judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. If the arbitrator determines that Landlord’s
consent or approval was unreasonably withheld or delayed, Landlord shall be
considered to have given its consent or approval but Landlord shall not be
liable for, and the arbitrator shall not award, any costs, expenses, damages or
losses whatsoever in connection with or arising out of Landlord’s denial or
delay. The determination of the arbitrator shall be binding and

--------------------------------------------------------------------------------

conclusive on Landlord and Tenant. Landlord and Tenant shall each pay their own
expenses of this procedure, except the fees and expenses of the AAA and the
arbitrator shall be paid fifty percent (50%) by Landlord and fifty percent (50%)
by Tenant.

20.8

This lease and the obligations of the Tenant to pay Rent and perform Tenant’s
other obligations under this lease shall not be waived, delayed or otherwise
affected in any manner, and Landlord shall have no liability, if Landlord is
unable to comply with, or is delayed in complying with, any of Landlord’s
obligations under this lease by reason of any strike, labor trouble, accident,
Law or other cause beyond Landlord’s control (“Unavoidable Events”).

20.9

Tenant shall not perform or permit to be performed any act which may subject
Landlord or Landlord’s managing agent, if any, to any liability. Tenant shall,
to the extent not caused by the negligence or willful misconduct of Landlord or
its contractors or agents, indemnify, defend and hold harmless, Landlord and
Landlord’s managing agent, if any, from and against (a) all claims arising from
any act or omission of Tenant, its contractors, agents, employees, invitees or
visitors; (b) all claims arising from any accident, injury or damage to any
person or property in the Premises during the Term or when Tenant is in
possession of the Premises; and (c) Tenant’s failure to comply with Tenant’s
obligations under this lease (whether or not a Default), and all liabilities,
damages, losses, fines, costs and expenses (including reasonable attorneys’ fees
and disbursements) incurred in connection with any such claim or failure.

Article 21.End of Term

21.1

On the Expiration Date (a) Tenant (and all other occupants) shall vacate and
surrender the Premises, broom clean and in good order and condition, except for
ordinary wear and tear and damage for which Tenant is not responsible under this
lease, and otherwise as may be required by this lease, and (b) Tenant shall
remove all of Tenant’s Property and any Tenant’s Work required to be removed
pursuant to this lease. If the last day of the Term is not a Business Day, this
lease shall expire on the immediately preceding Business Day. Tenant waives for
itself and for any person claiming under Tenant, any right which Tenant or any
such person may have under Section 2201 of the New York Civil Practice Law and
Rules or under any similar Law.

21.2

If the Premises are not vacated and surrendered in accordance with this lease on
the date required by this lease, Tenant shall be liable to Landlord to (a) all
losses, costs, liabilities and damages which Landlord incurs by reason thereof,
including reasonable attorneys’ fees and disbursements and Tenant shall
indemnify, defend and hold harmless, Landlord against all claims made by any
succeeding tenants against Landlord or otherwise resulting from failure of
Tenant (and all other occupants) to timely vacate and surrender the Premises in
accordance with this lease, and (b) per diem use and occupancy in respect

--------------------------------------------------------------------------------

of the Premises equal to one and one-half times the Rent payable under this
lease for the last year of the Term (which Landlord and Tenant presently agree
is the Rent to which Landlord would be entitled, is presently contemplated by
them as being fair and reasonable under such circumstance and is not a penalty).
In no event, however, shall this Section 21.2 be construed as permitting Tenant
(and all other occupants) to remain in possession of the Premises after the
Expiration Date.

21.3

Any obligation of Landlord or Tenant under this lease which by its nature or
under the circumstances can only be, or by the terms of this lease may be,
performed after the Expiration Date and any liability for a payment with respect
to any period ending on or before the Expiration Date, unless otherwise set
forth in this lease, shall survive the Expiration Date.

Article 22.Miscellaneous

22.1(a)This lease shall be governed by the laws of the State of New York.

(b)Tenant shall not record this lease or any memorandum of this lease.

(c)Subject to the provisions of this lease, this lease shall bind and inure to
the benefit of Landlord and Tenant and their respective legal representatives,
successors and assigns.

(d)This lease may not be changed or terminated, in whole or in part, except in a
writing signed by Landlord and Tenant.

(e)Notwithstanding any provision of this lease, or any Law, to the contrary, or
the execution of this lease by Tenant, this lease shall not bind or benefit
Landlord or Tenant unless and until this lease is signed and delivered by
Landlord and Tenant.

(f)Landlord and Tenant shall hold in confidence and shall not disclose to third
parties other than their officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and advisors, and
shall cause their officers, directors, partners, members, employees,
representatives, brokers, lenders, attorneys, accountants and advisers to hold
in confidence and not disclose to third parties, the terms of this lease, except
to the extent any such terms (i) must be disclosed pursuant to any Law, (ii) are
publicly known or become known other than through the acts of Landlord or
Tenant, or any of their respective officers, directors, partners, members,
employees, representatives, brokers, lenders, attorneys, accountants or
advisers, or (iii) are disclosed by Landlord or Tenant in connection with any
financing or proposed financing, any proposed sale of Landlord or Tenant or its
business, any proposed subletting of the Premises, or any proposed assignment of
this lease. Notwithstanding the provisions of this paragraph or any other
provisions of this lease, each party to this lease (and each of its employees,
representatives or agents) may disclose to any person, without limitation of any
kind, the tax treatment and tax structure of any transactions contemplated by
this lease

--------------------------------------------------------------------------------

and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any party to this lease (or to its employees, or
agents) relating to such tax treatment or tax structure, provided, however, that
this authorization of disclosure shall not apply to restrictions reasonably
necessary to comply with securities laws. This authorization of disclosure is
retroactively effective immediately upon commencement of the first discussions
regarding the transactions contemplated by this lease, and the parties to this
lease aver and affirm that this tax disclosure authorization has been given on a
date which is no later than thirty (30) days from the first day that any party
to this lease (or its employees, representatives or agents) first made or
provided a statement as to the potential tax consequences that may result from
the transactions contemplated hereby.

(g) The Exhibits to this lease, if any, are a part of this lease, but in the
event of an inconsistency between this lease and the Exhibits, this lease shall
control.

(h)  Each obligation of Landlord and Tenant under this lease is a separate and
independent covenant of Landlord and Tenant, not dependent on any other
provision of this lease.

(i)  The captions in this lease are for reference only and do not define the
scope of this lease or the intent of any term. All Article and Section
references in this lease shall, unless the context otherwise specifically
requires, be deemed references to the Articles and Sections of this lease.

(j)  If any provision of this lease, or the application thereof to any person or
circumstance, is invalid or unenforceable, then in each such event the remainder
of this lease or the application of such provision to any other person or any
other circumstance (other than those as to which it is invalid or unenforceable)
shall not be affected, and each provision hereof shall remain valid and
enforceable to the fullest extent permitted by Law.

(k)  If there is then no Default, Tenant may peaceably and quietly enjoy the
Premises without hindrance by Landlord or any person lawfully claiming under
Landlord, subject however, to the terms of this lease.

(l) Tenant hereby waives any rights Tenant may have in connection with any
zoning merger or subdivision transfer of development rights with respect to the
Building or any Land, including any rights Tenant may have to be a party to or
to execute or contest any instrument providing for such merger, subdivision or
transfer.

(m)  If (i) Tenant is comprised of two or more persons, or (ii) Tenant’s
interest in this lease is assigned to any person as permitted in this lease,
“Tenant” as used in this lease, shall mean each of those persons, and the
liability of those persons under this lease shall be joint and several. Wherever
appropriate in this lease, personal pronouns shall be considered to include the
other gender and the singular to include the plural.

--------------------------------------------------------------------------------

(n)  Each person executing this Lease on behalf of Tenant hereby warrants that
(1) Tenant is a duly constituted corporation qualified to do business and in
good standing in New York State; (2) such corporation has the full right and
authority to enter into this Lease, and (3) each person signing this Lease on
behalf of the Tenant has been duly authorized by the board of directors of
Tenant to execute and deliver this Lease on behalf of the corporation and that
no other signatures are necessary.  




 

In Witness Whereof, Landlord and Tenant have executed this lease on the date of
this lease.

LandlordTenant

D&S Capital Real Estate III, LLCSynacor, Inc.

 

 

 

By:/s/ Dr. Fadi DagherBy:  /s/ William J. Stuart

Name:Dr. Fadi DagherName:  William J. Stuart

Title:PresidentTitle:   Chief Financial Officer

 




--------------------------------------------------------------------------------

 

EXHIBIT A

 

PREMISES/LAND

 

 

--------------------------------------------------------------------------------

[g2018031620363493914495.jpg]




--------------------------------------------------------------------------------

 

EXHIBIT B

 

LANDLORD’S WORK

 

 

Installation of a fence around the dumpsters in the parking area outside of the
Building,

 

Remodel of the Building lobby.

 

 




--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

1.The sidewalks, entrances, driveways, passages, courts, elevators, vestibules,
stairways, corridors or halls shall not be obstructed or encumbered by Tenant or
used for any purpose other than for ingress or egress from the Premises, and for
delivery of merchandise and equipment in a prompt and efficient manner using
elevators and passageways designed for such delivery by Landlord.  There shall
not be used in any space, or in the public hall of the Building, either by any
tenant or by jobbers or others in the delivery or receipt of merchandise, any
hand trucks, except those equipped with rubber tires and side guards.  

2.The water and wash closets and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by the Tenant, whether or not caused by
the Tenant, or its clerks, agents, employees or visitors.

3. No carpet, rug or other article shall be hung or shaken out of any window of
the Building and Tenant shall not sweep or throw, or permit to be swept or
thrown, from the Premises any dirt or other substances into any of the corridors
or halls, elevators, or out of the doors or windows or stairways of the
Building, and Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in the Premises, or permit or suffer the Premises to
be occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors, and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any bicycles (except in properly designated areas), vehicles, animals,
fish , or birds be kept in or about the Building.  Smoking or carrying lighted
cigars or cigarettes in the elevators of the Building is prohibited.

4.No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord.

5.Other than Tenant’s Work, Tenant shall not mark, paint, drill into, or in any
way deface, any part of the Premises or the Building.  Except for Tenant’s Work,
no boring, cutting or stringing of wires shall be permitted, except with the
prior written consent of Landlord.  Tenant shall not lay linoleum, or other
similar floor covering, so that the same shall come in direct contact with the
floor of the Premises, and, if linoleum or other similar floor covering is
desired to be used, an interlining of builder’s deadening felt shall be first
affixed to the floor, by a paste or other material, soluble in water, the use of
cement or other similar adhesive material being expressly prohibited.

7. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof.  Tenant must, upon the termination of his tenancy, restore to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Landlord the cost thereof.

--------------------------------------------------------------------------------

8.Freight, furniture, business equipment, merchandise and bulky matter of any
description shall be delivered to and removed from the Premises through the
service entrances and corridors, and only during hours and in a manner approved
by Landlord.

9.Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent the same.

10.Landlord shall have the right to prohibit any advertising by Tenant which in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability as a building for offices, and upon written notice from Landlord,
Tenant shall refrain from or discontinue such advertising.

11.Tenant shall not bring or permit to be brought or kept in or on the Premises,
any inflammable, combustible, explosive, or hazardous fluid, material, chemical
or substance, or cause or permit any odors of cooking or other process, or any
unusual or other objectionable odors, to permeate in, or emanate from, the
Premises.

12.If the Building contains central air conditioning and ventilation, Tenant
agrees to keep all windows closed at all times and to abide by all rules and
regulations issued by Landlord with respect to such services.  If Tenant
requires air conditioning or ventilation after the usual hours, Tenant shall
give notice in writing to the managing agent prior to 3:00 p.m. in the case of
services required on weekdays, and prior to 3:00 p.m. on the day prior in case
of after-hours service required on weekends or on holidays.  

13.Tenant shall not move any safe, heavy machinery, heavy equipment, bulky
matter, or fixtures into or out of the Building without Landlord’s prior written
consent.  If such safe, machinery, equipment, bulky matter or fixtures requires
special handling, all work in connection therewith shall comply with the Code of
the City of Buffalo and all other laws and regulations applicable thereto, and
shall be done during such hours as Landlord may designate.

14.Tenant agrees, at its sole cost and expenses, to comply with all Laws
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash.  




--------------------------------------------------------------------------------

EXHIBIT D

 

TENANT’S WORK

 

 

Removal of existing carpeting throughout the Premises.

 

Removal of existing furniture, including cubicles, throughout the Premises
(except for the recently remodeled lobby, cafeteria and boardroom).

 

Painting of all interior walls, molding and woodwork in the Premises. Primary
color will be white with color accents mixed in.

 

Installation of new carpet tiles throughout the Premises.

 

Installation of new workstations, and conference room and office furniture, all
of which shall constitute Tenant’s Property.

 

Install wire drops where necessary for power and other electrical needs.

 

Tenant shall also have the right, but not the obligation, to remodel the
bathrooms on the third floor of the Building at Tenant’s expense.

 

Tenant’s Work shall be managed by Tenant and shall be performed in accordance
with this lease. Landlord agrees that Tenant shall not be required to restore
the Premises to its original condition at the Expiration Date.

 

 

 

 

 

 

 

 

 

 